


Exhibit 10.16

 

Execution Version

 

STERLING BANCORP, INC.

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) dated as of June 5, 2020,
(the “Date of Grant”), between STERLING BANCORP, INC. (the “Company”) and THOMAS
M. O’BRIEN (the “Grantee”).

 

1.                                      Grant of Options.  Pursuant to the
Employment Agreement dated June 1, 2020 (the “Employment Agreement”) by and
between the Grantee and the Company, the Company hereby grants the Grantee
options (the “Options”) to purchase 300,000 shares of its common stock (the
“Optioned Shares”).  The Options have been granted as an “inducement” award
under NASDAQ Marketplace Rules.

 

2.                                      Term of Options. The Options shall be an
effective and binding obligation of the Company only during the Option Term (as
hereinafter defined) and, upon the expiration of the Option Term, the Options
shall become null and void to the extent of the Optioned Shares not theretofore
purchased. The “Option Term”, for purposes of this Agreement, shall be the
period commencing on the date hereof (“Date of Grant”) and ending with the
earlier of the following dates: (i) the tenth anniversary of the Date of Grant
or (ii) the time set forth in Section 5 below.

 

3.                                      Exercise Price. The exercise price per
share shall be $4.00.

 

4.                                      Exercise of Options. Subject to the
terms and conditions set forth in this Agreement, including the accelerated
vesting and forfeiture provisions set forth in Section 5 below, the Options will
become exercisable (“vest”) as follows: 1/3 of such options shall vest on
January 1, 2021, 1/3 of such options shall vest on the first anniversary of the
Date of Grant, and the remaining 1/3 of such options shall vest on January 1,
2022, subject to Executive’s continued employment with the Company through each
such vesting date; provided that the unvested portion of the Option will vest
immediately upon a “Change of Control” as defined in Section 7(e) of the
Employment Agreement if the Grantee is employed by the Company on the date of
the Change of Control.

 

5.                                      Termination. Notwithstanding anything to
the contrary herein, the following provisions shall govern the treatment of the
Options following the termination of the Grantee’s employment:

 

a.                                      Death.  If the Grantee’s termination of
employment is due to death or “Disability” (as defined in the Employment
Agreement), the entire unvested portion of the Options shall vest as of the date
of the Grantee’s death or date of termination of service with the Company due to
Disability.

 

b.                                      Termination With Cause.  If the
Grantee’s employment is terminated by the Company with Cause (as defined in the
Employment Agreement), any unexercised Options, whether or not vested, shall be
forfeited. If the Board of Directors of the Company (the “Board”) shall have
temporarily suspended the Grantee’s duties pursuant to the Employment Agreement
while any proceeding to discharge the Grantee with Cause

 

--------------------------------------------------------------------------------



 

is pending, the Board may, by written notice to the Grantee, also temporarily
suspend the exercise of the Option.

 

c.                                       Termination without Cause or
Resignation by Grantee.  If the Grantee’s employment is terminated by the
Company for any reason other than Cause or disability or if the Grantee resigns
his employment for any or no reason, any unvested Options shall be forfeited and
shall terminate and be of no further force or effect as of the date of
termination of employment.

 

d.                                      Period to Exercise Option Following
Termination of Employment. In the event of termination of employment other than
termination for Cause, if the Option to purchase Company stock is exercisable at
the time of such termination of employment, it shall remain exercisable until
the earlier of (i)  the expiration of the Option Term and (ii) the third
anniversary of  such termination; provided, that the Grantee shall be in
compliance with the post-termination, non-competition and non-solicitation
limitations set forth in Sections 6 and 7 of the Employment Agreement.

 

6.                                      Method of Exercise.  An Option may be
exercised in whole or in part at any time by written notice to the Compensation
Committee of the Board of Directors of the Company at  principal office of the
Company at One Towne Square, Suite 1900, Southfield, MI 48076 (or such other
place as may hereafter be designated by the Company), which notice shall specify
the number of Optioned Shares as to which the Grantee desires to exercise. The
notice shall be accompanied by an unendorsed certified or official bank check or
money order for the full exercise price, in United States dollars, payable to
the order of the Company. The Company’s Board of Directors (or any committee of
such Board of Directors with authority over the Company’s stock option plans)
may permit the Grantee to make payment by wire transfer or other manner
acceptable to the Board of Directors or such committee and may permit electronic
delivery of notice in lieu of written notice.

 

7.                                      Tax Withholding.  No shares will be
issued pursuant to the exercise of an Option unless and until the Grantee pays
to the Company, or makes provision satisfactory to the Company for payment of,
any federal, state or local withholding taxes required by law to be withheld in
respect of an Option. The Grantee shall have the right to direct the Company to
deduct from the shares issuable to the Grantee upon the exercise of an Option,
or to accept from the Grantee the tender of, a number of whole shares having a
Fair Market Value equal to all or any part of the tax withholding obligations of
the Grantee.

 

8.                                      Compliance with Securities Law. The
issuance of shares pursuant to this Agreement shall be subject to compliance
with all applicable requirements of Federal, state and foreign law with respect
to such securities and the requirements of any stock exchange or market system
upon which the Company’s stock may then be listed or quoted. In addition, no
Option may be exercised or shares issued pursuant to this Agreement unless (a) a
registration statement under the Securities Act of 1933 shall at the time of
such exercise or issuance be in effect with respect to the shares issuable or
(b) in the opinion of legal counsel to the Company, the shares issuable pursuant
to this Agreement may be issued in accordance with the terms of an applicable
exemption from the registration requirements of the Securities Act. As soon as
practicable following the Company’s eligibility to do so, the Company shall
prepare and file with the

 

2

--------------------------------------------------------------------------------



 

Securities and Exchange Commission a registration statement on Form S-8 covering
a sufficient number of shares of the Company’s common stock to provide for all
of the common stock contemplated to be issued under this Agreement. Thereafter,
the Company shall take all actions required to maintain the effectiveness of
such registration statement until all common stock issuable under this Agreement
has been so issued or the Option Term has expired.

 

9.                                      Reclassification, Consolidation, or
Merger.  In the event of any recapitalization, forward or reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
exchange of Company stock of the same class as the Optioned Shares for other
securities, stock dividend or other special and nonrecurring dividend or
distribution (whether in the form of cash, securities or other property) that
has an effect on the fair market value of the Company stock, liquidation,
dissolution, or other similar corporate transaction or event that has an effect
on the fair market value of the Company stock, such that an adjustment is
appropriate in order to prevent the dilution or enlargement of the rights of the
Grantee with respect to the Options, the Company’s Board of Directors or any
committee of such Board of Directors with authority to administer the Company’s
stock option plans shall, in such manner as it may determine, adjust any or all
of (i) the number and kind of securities underlying the Options and (ii) the
exercise price of the Options, to prevent such dilution or enlargement;
provided, however, that any such adjustment shall be made in a manner designed
to ensure that the Options granted hereunder maintain their exemption from, or
compliance with, Section 409A of the Internal Revenue Code.

 

10.                               Rights Prior to Exercise of Options. The
Grantee shall have no rights as a shareholder with respect to the Optioned
Shares as to which the Options shall not have been exercised and payment made as
herein provided, and shall have no rights with respect to such shares other than
those rights that are expressly conferred by this Agreement.  No adjustments
shall be made for distributions, dividends, allocations, or other rights with
respect to any shares of Common Stock prior to the exercise of such Option
except as set forth in Section 9 hereof.

 

11.                               Conditions Upon Issuance of Shares.

 

a.             Legal Compliance.  Shares will not be issued pursuant to the
exercise of the Options unless the exercise of the Options and the issuance and
delivery of such Shares will comply with applicable laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.

 

b.             Investment Representations.  As a condition to the exercise of an
Options, the Company may require the person exercising the Options to represent
and warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

12.                               Nonassignability. This Options shall not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) by the Grantee otherwise than by will or laws of descent
and distribution and shall be exercisable during his lifetime only by the
Grantee, and shall not be subject to execution, attachment or similar process.
The Grantee may, by written notice delivered to the Company prior to the
Grantee’s death, designate a

 

3

--------------------------------------------------------------------------------



 

beneficiary or beneficiaries who shall, upon the Grantee’s death, succeed to his
rights in respect of any unexercised Options and may revoke a prior designation
by similar subsequent notice.

 

13.                               Binding Effect, Modification; Choice of Law.
This Agreement is binding upon the heirs, executors, administrators, successors
and permitted assigns of the parties hereto. This Agreement may only be altered,
modified or amended by a writing signed by the Company and the Grantee. This
Agreement and all determinations made and actions taken hereunder shall be
governed by the internal laws of the State of Michigan and construed in
accordance therewith.

 

14.                               Non-qualified Stock Options. The Options are
not intended to be incentive stock options within the meaning of
Section 422(b) of the Internal Revenue Code.

 

15.                               Compliance with Section 409A of the Internal
Revenue Code.  This Agreement and the Options granted hereunder are intended to
either be exempt from or comply with the requirements of Section 409A of the
Internal Revenue Code and will be interpreted and administered in accordance
with such intent.  In no event will the Company be responsible for or reimburse
the Grantee for any taxes or other penalties incurred as a result of application
of Section 409A of the Internal Revenue Code.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Date of Grant.

 

STERLING BANCORP, INC.

 

BY:

/s/ Colleen L. Kimmel

 

 

Colleen L. Kimmel

 

Vice President & General Counsel

 

/s/ Thomas M. O’Brien

 

THOMAS M. O’BRIEN (Grantee)

 

4

--------------------------------------------------------------------------------



 

Execution Version

 

(Form of Notice to be Given When

Foregoing Options is Exercised)

 

Sterling Bancorp, Inc.

One Towne Square, Suite 1900

Southfield, MI 48076

 

The Undersigned, Thomas M. O’Brien, as Grantee under the Non-Qualified Stock
Option Agreement dated as of                  , 2020, hereby exercises the
option contained in said Agreement for the purchase of            shares of the
common stock of the Company. The undersigned delivers to you herewith in payment
of the shares a certified official bank check or money order payable to the
order of the Company, in the amount of $              

 

Dated:

                                               ,          

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

Note: If the option is exercised either by a legatee under the Grantee’s last
will or by the personal representative of the Grantee or designated beneficiary
of the Grantee, evidence must be submitted satisfactory to the Company that such
person is the personal representative or beneficiary, as applicable of the
Grantee.

 

--------------------------------------------------------------------------------
